Filed 9/19/22 P. v. Oscar M. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                  B311304

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. PJ52822)
           v.

 OSCAR M.,

           Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County, Fred J. Fujioka, Judge. Affirmed in part,
reversed in part and remanded with directions.
      Steven A. Torres, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, and Rama R. Maline, Deputy Attorney
General for Plaintiff and Respondent.
                      ______________________
      Oscar M. was declared a ward of the juvenile court and
committed to the Department of Corrections and Rehabilitation,
Division of Juvenile Facilities (DJF) (commonly referred to as the
Division of Juvenile Justice or DJJ) after the court sustained a
Welfare and Institutions Code section 602 petition alleging Oscar
had murdered Brayan Andino (Pen. Code, § 187, subd. (a)) and
had actively participated in a criminal street gang conspiracy to
commit murder (Pen. Code, § 182.5). The juvenile court specially
found true the allegation Oscar had committed the murder to
benefit a criminal street gang (Pen. Code, § 186.22,
               1
subd. (b)(1)(C)), and the special-circumstance allegations he did
so by means of lying in wait (Pen. Code, § 190.2, subd. (a)(15))
and while an active participant in a criminal street gang and for
the purpose of furthering the activities of the gang (Pen. Code,
                      2
§ 190.2, subd. (a)(22)).
       On appeal Oscar contends Assembly Bill No. 333 (Stats.
2021, ch. 699, § 3) (Assembly Bill 333), effective January 1, 2022,
which increased the proof requirements for imposition of a
criminal street gang enhancement by modifying the definitions of
“criminal street gang” and “pattern of criminal gang activity” and
clarifying the evidence needed to establish an offense was
committed to benefit a criminal street gang, requires reversal of
the section 186.22, subdivision (b), gang enhancement; the


1
      At times we employ the shorthand “to benefit a criminal
street gang” to mean for the benefit of, at the direction of or in
association with a criminal street gang with the specific intent to
promote, further or assist in criminal conduct by gang members.
(See Pen. Code, § 186.22, subd. (b)(1).)
2
      All further statutory references are to the Penal Code.




                                 2
section 182.5 gang conspiracy jurisdiction finding; and the
section 190.2, subdivision (a)(22), special-circumstance finding.
We agree. We reverse the disposition order, including the court’s
gang-related findings under sections 182.5, 186.22,
subdivision (b), and 190.2, subdivision (a)(22), and remand the
matter to allow the People, if they wish, to pursue those
allegations in the juvenile court under the new requirements of
Assembly Bill 333. We affirm the jurisdiction finding Oscar
                                                          3
committed a special circumstance murder by lying in wait.
       FACTUAL AND PROCEDURAL BACKGROUND
      Oscar M., an associate of the MS-13 criminal street gang,
was 15 years old in October 2017 when, following instructions
from MS-13 gang members, he participated in a conspiracy to
lure 15-year-old Andino to Balboa Park to smoke marijuana and
then to a deserted mountain trail in Lopez Canyon, where,
according to the plan, members of the MS-13 criminal street gang
were waiting to kill Andino. At Lopez Canyon MS-13 gang
members brutally murdered Andino with a machete and threw
his body off a cliff. Although Oscar was not present at either
Balboa Park or Lopez Canyon at the time of the offenses, he was
a significant participant who knew the plan was to kill Andino;
and he remained in communication with MS-13 members
throughout the day of the murder to ensure Andino’s arrival at
the designated location.



3
       Oscar has also challenged on appeal the propriety of the
court’s decision to commit him to the DJF and the court’s
calculation of predisposition custody credits. Because our
remand will necessitate entry of a new disposition order, we do
not reach these additional challenges to the disposition order.




                                3
      Los Angeles Police Detective Steven Aguilar testified as an
expert on the MS-13 criminal street gang. According to Aguilar,
MS-13 gang member John Garcia was convicted of making
criminal threats in 2017 and Carlos Arteaga, whom Aguilar knew
to be an MS-13 gang member from Aguilar’s prior conversations
with Arteaga’s brother Kevin Arteaga, an MS-13 gang member,
                                                         4
was convicted of two counts of attempted murder in 2017. Based
on a hypothetical set of facts approximating the murder in this
case, Detective Aguilar opined the murder was committed to
benefit a criminal street gang.
      Martin Flores testified as a gang expert for the defense. He
opined Oscar did not commit the murder to benefit a criminal
street gang. Rather, based on the testimony of Oscar’s girlfriend
and coconspirator, Y.M., that MS-13 gang members had told her
they were “watching her and her baby” and she better not disobey


4
       Oscar’s counsel objected to evidence of Arteaga’s status as
an MS-13 gang member, asserting it was based on hearsay as
Detective Aguilar acknowledged he had no personal knowledge
Arteaga was a gang member and did not testify at Arteaga’s trial.
The court overruled the objection. While Oscar’s appeal was
pending, the Supreme Court decided People v. Valencia (2021)
11 Cal.5th 818, 839, making clear the particular facts necessary
to establish a “pattern of criminal gang activity” “must be proved
by independently admissible evidence” and “may not be
established solely by the testimony of an expert who has no
personal knowledge of facts otherwise necessary to satisfy the
prosecutor’s burden.”
      Although Oscar, relying on People v. Valencia, contends the
court erred, he acknowledges that Garcia’s conviction and Oscar’s
offense provided sufficient evidence of two predicate offenses
under the law in effect at the time of the jurisdiction hearing.




                                4
them, Flores asserted that Oscar would interpret any threat to
Y.M. and his child to be directed to him, too, and opined Oscar
had participated in the murder to protect his loved ones, not to
benefit MS-13.
      The court sustained the allegations of murder and
conspiracy to commit murder and found all the special allegations
true. The court declared Oscar a ward of the court, identified the
maximum term of physical confinement as “youth life” without
further explanation, and committed him to the custody of the
DJF.
                         DISCUSSION
   1. Assembly Bill 333 Requires Reversal of the True Findings
      on the Criminal Street Gang Enhancement
       Section 186.22. subdivision (b), provides for enhanced
punishment when a defendant is convicted of a felony committed
“for the benefit of, at the direction of, or in association with a
criminal street gang, with the specific intent to promote, further,
or assist in any criminal conduct by gang members.” Assembly
Bill 333 made a number of significant modifications to the
requirements for proving a criminal street gang enhancement.
As we have previously held (see People v. Delgado (2022)
74 Cal.App.5th 1067, 1087), under the principles enunciated in
In re Estrada (1965) 63 Cal.2d 740, Assembly Bill 333’s
amendments to section 186.22 apply retroactively to defendants
whose convictions (and juvenile adjudications) are not yet final.
(See also People v. E.H. (2022) 75 Cal.App.5th 467, 478; see
generally Tapia v. Superior Court (1991) 53 Cal.3d 282, 301
[statutory amendments that benefit a defendant by redefining
conduct subject to criminal sanction are applied to cases pending
on direct appeal].)




                                 5
        Previously, proof of a “pattern of criminal gang activity” as
defined by section 186.22, subdivision (e), required evidence of
two or more identified predicate offenses, “provided at least one of
these offenses occurred after the effective date of this chapter and
the last of those offenses occurred within three years after a prior
offense, and the offenses were committed on separate occasions,
or by two or more persons.” As amended, subdivision (e)(1) now
requires proof that (i) the last offense used to show the pattern of
criminal gang activity occurred within three years of the date the
currently charged offense is alleged to have been committed;
(ii) the offenses were committed on separate occasions or by two
or more gang members, rather than simply “persons”; and
(iii) the offenses commonly benefited a criminal street gang, and
the common benefit was more than reputational. In addition,
(iv) the currently charged offense cannot be used to establish the
pattern. (See People v. Tran (Aug. 29, 2022, S165998) __ Cal.5th
__, ___ [2022 Cal. Lexis 5119]; People v. Renteria (2022)
13 Cal.5th 951, 961, fn. 6; People v. Lopez (2021) 73 Cal.App.5th
327, 346.)
        New section 186.22, subdivision (g), provides, “to benefit,
promote, further, or assist means to provide a common benefit to
members of a gang where the common benefit is more than
reputational.” The new subdivision provides as examples of a
common benefit that is more than reputational “financial gain or
motivation, retaliation, targeting a perceived or actual gang rival,
or intimidation or silencing of a potential current or previous
witness or informant.”




                                  6
                                               5
      Oscar asserts, the People do not dispute and we agree, no
evidence was provided at Oscar’s jurisdiction hearing (because
Assembly Bill 333 had not yet been passed by the Legislature)
that the predicate offenses benefitted the gang, or even, if so, that
the benefit was more than reputational. Accordingly, we reverse
the juvenile court’s section 186.22 finding. (See People v.
Rodriguez (2022) 75 Cal.App.5th 816, 823; People v. Lopez, supra,
                          6
73 Cal.App.5th at p. 346.)




5
       In his opening brief, filed shortly before Governor Newsom
signed Assembly Bill 333 into law, Oscar argued the juvenile
court had abused its discretion by committing him to the DJF,
failed to properly apply section 654 to adjudications for both
murder and conspiracy to commit murder and erred in
calculating his presentence custody credits—issues that are moot
in light of our remand for a new disposition hearing. We granted
Oscar’s request to file a supplemental brief addressing the new
legislation’s effect on the gang enhancement (§ 186.22,
subdivision (b)) and subsequently invited the parties to brief
whether Assembly Bill 333 modified the requirements for proving
a criminal street gang conspiracy (§ 182.5) or the gang special-
circumstance allegation (§ 190.2, subd. (a)(22)). Despite our
invitation and additional briefing by Oscar, the Attorney
General’s respondent’s brief did not discuss Assembly Bill 333;
and he filed no supplemental brief. The Attorney General’s
silence—neither indicating whether the People agreed or
disagreed with Oscar or had not yet formulated a position on the
questions we presented—is surprising.
6
      As discussed (see fn 4, above), Oscar does not contend the
evidence was insufficient to support the gang enhancement as the
law existed at the time of the jurisdiction hearing.




                                  7
    2. Assembly Bill 333 Also Applies Retroactively to the Juvenile
       Court’s Special-circumstance Gang Finding and Its Gang
       Conspiracy Jurisdiction Finding
      Oscar contends Assembly Bill 333’s amendments to
section 186.22 also require reversal of the juvenile court’s
section 190.2, subdivision (a)(22), special-circumstance finding
and its section 182.5 gang conspiracy jurisdiction finding, as both
statutes incorporate the proof requirements for “criminal street
                                     7
gang” as defined in section 186.22.
      The several appellate courts that have addressed the issue
do not agree whether Assembly Bill 333’s revisions to section
186.22 may be applied to sections 190.2, subdivision (a)(22), and
182.5 without running afoul of the California Constitution. Both
statutes were added by voter initiative (Proposition 21) on the
March 7, 2000 ballot. (See Robert L. v. Superior Court (2003)
30 Cal.4th 894, 897; see also People v. Lee (2022) 81 Cal.App.5th


7
       Section 190.2’s list of special circumstance murders
includes subdivision (a)(22), “[t]he defendant intentionally killed
the victim while the defendant was an active participant in a
criminal street gang, as defined in subdivision (f) of
Section 186.22, and the murder was carried out to further the
activities of the criminal street gang.”
       Section 182.5 provides, “any person who actively
participates in any criminal street gang, as defined in
subdivision (f) of Section 186.22, with knowledge that its
members engage in or have engaged in a pattern of criminal gang
activity, as defined in subdivision (e) of Section 186.22, and who
willfully promotes, furthers, assists, or benefits from any
felonious criminal conduct by members of that gang is guilty of
conspiracy to commit that felony and may be punished as
specified in subdivision (a) of Section 182.”




                                 8
232, 240 (Lee) [addressing section 190.2, subdivision (a)(22)],
petn. for review pending, petn. filed Aug. 16, 2022 (S275449);
People v. Lopez (2022) 82 Cal.App.5th 1 (Lopez) [addressing
section 182.5].) Under the California Constitution a statute
adopted through a voter initiative may be amended “only when
approved by the electors unless the initiative statute permits
amendment or repeal without the electors’ approval.” (Cal.
Const., art. II, § 10, subd. (c); People v. Superior Court (Pearson)
(2010) 48 Cal.4th 564, 568.) Proposition 21 provided it could not
be amended by the Legislature except by a two-thirds vote.
       In People v. Rojas (2022) 80 Cal.App.5th 542, 547 (Rojas),
petition for review pending, petition filed August 3, 2022
(S275835), a divided panel of the Fifth District held Assembly
Bill 333 could not alter the proof requirements for a “criminal
street gang” from those in effect at the time the voters enacted
Proposition 21. (See Rojas, at p. 547 [because Assembly Bill 333
was passed without voter approval and without the requisite two-
thirds vote in both houses of the state Legislature, it cannot
amend section 190.2, subdivision (a), without violating the
constitutional prohibition on legislative amendment of a statute
adopted by initiative].) In Lee, supra, 81 Cal.App.5th 232, in
contrast, our colleagues in Division Four of this court rejected the
Rojas analysis that Proposition 21’s addition of section 190.2,
subdivision (a)(22), fixed the definition of “criminal street gang”
to the proof requirements in existence at the time the initiative
was enacted: Assembly Bill 333’s amendment to the definition of
criminal street gang, the court explained, “does not prohibit what
Proposition 21 authorized, or authorize what Proposition 21
prohibited. We find nothing to suggest that the electorate
intended to impose a time-specific incorporation of the term




                                 9
‘criminal street gang’ in the gang-murder special circumstance
statute. Thus, we conclude that the term ‘criminal street gang’ as
incorporated in the gang-murder special circumstance statute
was ‘intended to conform at all times’ and ‘remain permanently
parallel’ to section 186.22.” (Lee, at p. 245; see People v. Lopez,
supra, 73 Cal.App.5th at p. 347 [defendant found guilty of
murder with a section 190.2, subdivision (a)(22), special-
circumstance finding is entitled to the benefit of Assembly Bill
333’s narrowing of the definition of a criminal street gang and
addition of new elements to prove a pattern of criminal activity].)
       Although the People have not taken any position on the
question in the case at bar, the Attorney General in prior cases
has argued Assembly Bill 333 cannot modify section 182.5 or
section 190.2, subdivision (a)(22), without violating the California
Constitution. (See Lopez, supra, 82 Cal.App.5th at p. 7; Lee,
supra, 81 Cal.App.5th at pp. 240-241.) The Lopez court, a
different panel of the Fifth District from the one that decided
Rojas, rejected the Attorney General’s argument, “agree[ing] with
Lee’s conclusion that ‘the electorate clearly knew how to express
the intent to freeze a statutory definition’”; “[t]he absence of such
time-specific language in section 182.5 leads to our rejection of
the People’s claim.’” (Lopez, at pp. 24-25.)
       We also agree with the analysis in Lee, supra,
81 Cal.App.5th 232 and Lopez, supra, 82 Cal.App.5th 1. Oscar is
entitled to the benefit of the ameliorative changes in the law
made by Assembly Bill 333 for purposes of the criminal gang
conspiracy and special-circumstance findings, not only for the
section 186.22 enhancement.




                                 10
                           DISPOSITION
       The juvenile court’s gang-related findings under
sections 186.22, 190.2, subdivision (a)(22), and section 182.5 and
the disposition order are reversed. The matter is remanded for
the People to elect whether to proceed on one or more of those
allegations at a new jurisdiction hearing. If the People elect not
to do so, the court shall proceed immediately to a new disposition
hearing. In all other respects, the juvenile court’s jurisdiction
findings are affirmed.




                                     PERLUSS, P. J.


      We concur:



            SEGAL, J.



            FEUER, J.




                                11